DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-9, filed January 11, 2021, with respect to claims 1, 2, 5-7, 9-14, 16, 18 and 19 have been fully considered and are persuasive.  The rejection of October 15, 2020 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 5-7, 9-14, 16, 18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 7 and 14, the prior art of record does not teach or render obvious a fixing heater for an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“wherein the positioner includes a through hole located between the feeders and penetrating through the base layer in a direction perpendicular to the longitudinal direction of the heater,” [emphasis added]. Claims 2, 5, 6, 9, 10, 12, 13, 6, 18 and 19 are considered allowable by virtue of their allowance on claims 1, 7 and 14 respectively.
The prior art fails to teach or suggest the claimed configuration of through-hole located between the feeders and penetrating through the base layer of the heater.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/JLE/Examiner, Art Unit 2852